      Case 1:19-cr-00245-EAW-JJM Document 47 Filed 06/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                       ORDER

             v.                                        1:19-CR-00245-EAW-JJM

MORALLES MENDEZ,

                    Defendant.


       Upon a motion of the United States pursuant to 18 U.S.C. § 3145(a)(1) seeking

review and a stay of the Decision and Order entered by the Honorable Jeremiah J.

McCarthy, United States Magistrate Judge, on June 1, 2020 (Dkt. 45), the Court hereby

       STAYS the Decision and Order entered by Magistrate Judge McCarthy and

defendant Moralles Mendez shall remain in custody until further order of this Court; and it

is further

       ORDERED that the Court will schedule a motion hearing regarding the

Government’s Motion for Review of Magistrate Judge’s Determination on Detention.

       SO ORDERED.



                                                 s/ Elizabeth A. Wolford
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge


Dated: June 2, 2020
       Rochester, New York



                                           -1-
